

INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS
The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2011 and 2016 Stock Incentive Plans (collectively,
the “Plans” and, individually, a “Plan”), which have been submitted to and
approved by the stockholders of the Company. The Plans provide for the grant of
restricted stock units to certain employees, non-employee consultants and
service providers and non-employee directors of the Company and any Subsidiary
of the Company. Pursuant to one or more of the Plans, the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) has approved the grant to you of Restricted Stock Units (the
“RSUs”) on the terms and subject to the conditions set forth in the applicable
Plan and this agreement (the “Award Agreement”). The relevant Plan(s) shall be
deemed a part hereof as if fully set forth herein. A copy of each applicable
Plan is available from the Morgan Stanley Smith Barney website
www.stockplanconnect.com (or such other stock plan administrator’s website as
may be determined by the Company) or may be obtained by request addressed to:
Corporate Secretary, Integer Holdings Corporation, 5830 Granite Parkway, Suite
1150, Plano, Texas 75024. Unless the context otherwise requires, all terms
defined in the applicable Plan(s) shall have the same meanings when used herein.
1.Grant of Restricted Stock Unit. The Company, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, hereby grants to you the number of RSUs set forth on Appendix A, as of
the date set forth on Appendix A. In consideration of the grant of the RSUs and
consistent with the terms of the applicable Plan, you agree that the RSUs and
any proceeds from the sale of such RSUs or the shares of Company Stock or other
equity securities delivered on vesting of such RSUs (the “Shares”) are subject
to forfeiture and/or repayment, in whole or in part, to the extent provided for
in the Integer Holdings Corporation Incentive Compensation Recoupment Policy, as
in effect from time to time. In furtherance of the foregoing, you agree hereby
to forfeit, reduce or repay the RSUs and any proceeds from the sale of such RSUs
or the Shares and to execute any document prepared by the Company to effectuate
such forfeiture, reduction or repayment, all to the extent permitted by
applicable law.
2.    Vesting of Restricted Stock Units. Subject to the terms and conditions of
the applicable Plan and this Award Agreement, the RSUs will vest in accordance
with the vesting schedule set forth in Appendix A. A certificate or certificates
representing the Shares will not be delivered to you unless and until the RSUs
have vested and all other terms and conditions in the applicable Plan and this
Award Agreement have been satisfied.
3.    Termination of Employment. Except as otherwise provided in this Award
Agreement, voluntary or involuntary termination of your employment shall affect
your rights as set forth in the applicable Plan.
4.    Change in Control. If a Change in Control occurs before the date on which
the RSUs become fully vested as set forth in Appendix A and while you remain an
employee of the Company or any its Subsidiaries, your rights under this Award
Agreement will be affected as follows:




--------------------------------------------------------------------------------




a.    For purposes of this Award Agreement, the following terms have the meaning
set forth below:
i."Good Reason" will have the meaning given to such term (or term of like
import) in any employment agreement or change in control agreement to which you
are a party with the Company or any of its Subsidiaries or, if there is no such
agreement or the agreement does not include a Good Reason definition, then Good
Reason will mean the occurrence of any of the following without your written
consent:
A.
A material diminution in either your annual base salary or your total annual pay
opportunity from that in effect immediately prior to the Change in Control;

B.
A material diminution in your authority, duties, or responsibilities from those
in effect immediately prior to the Change in Control, including a material
adverse change in the person or governing body to whom you report; or

C.
A change in your principal work location by at least 50 miles from that in
effect immediately prior to the Change in Control.

Notwithstanding the foregoing, Good Reason will be considered to exist only if
you provide written notice to the Company or its successor, as applicable,
within 90 days of the initial existence of the event constituting Good Reason,
the Company or its successor does not cure the event within 30 days after
receipt of such written notice, and you actually separate from service within 60
days following the end of the cure period (or, if earlier, within 60 days after
you receive written notice from the Company or its successor that it will not
cure the event).
ii.    "Qualifying Replacement Award" means a replacement award that satisfies
each of the following requirements:
A.
The replacement award consists of restricted stock units covering an equity
security of the Company, the surviving corporation, or the ultimate parent of
the applicable entity following the Change in Control that is readily tradeable
on a major national securities exchange;

B.
As of the date of the Change in Control, the equity securities underlying the
replacement award have a fair market value (applying the principles for
determining Fair Market Value under the Plan) at least equal to the Fair Market
Value of the shares of Company Stock underlying the Replaced RSUs;

C.
The replacement award's other terms and conditions are not less favorable to you
than the terms and conditions set forth in this Award Agreement and the Plan
(including the provisions that apply in the event of a subsequent Change in
Control); and





--------------------------------------------------------------------------------




D.
The replacement award is exempt from or compliant with Section 409A of the Code.

iii.    "Qualifying Replacement RSUs" means the restricted stock units covered
by a Qualifying Replacement Award.
iv.    “Replaced RSUs” means the number of RSUs subject to this Award Agreement
that have not previously vested and been settled prior to the occurrence of a
Change in Control.
b.    If you are provided a Qualifying Replacement Award in connection with the
Change in Control, the Qualifying Replacement RSUs will vest no later than the
dates the Replaced RSUs would have otherwise vested under this Award Agreement
and any Qualifying Replacement RSUs will be settled at the time they become
vested, subject to your continuous employment with the Company, its
subsidiaries, or their respective successors following the Change in Control and
through the applicable vesting dates set forth in the Qualifying Replacement
Award. If, however, during the 24-month period following the Change in Control
you incur a "separation from service" (within the meaning of Section 409A of the
Code) on account of your termination without Cause or your resignation for Good
Reason, the Qualifying Replacement RSUs (to the extent not previously vested)
will become immediately vested and will be settled at the time of your
separation from service. A Qualifying Replacement Award may provide for more
favorable vesting requirements than the minimum vesting requirements of this
Section 4(b).
c.    If you are not provided a Qualifying Replacement Award in connection with
the Change in Control, you will become fully vested in any RSUs that remain
subject to this Award Agreement as of immediately prior to the Change in Control
and those RSUs will be settled within two weeks following the Change in Control.
When settling the RSUs that become vested on the Change in Control, the
Committee may, in its sole discretion, cause such RSUs to be cancelled and for
you to be paid, in cash or stock, or any combination thereof, the value of the
RSUs based upon the price per share of Company Stock received by stockholders of
the Company in the Change in Control.
5.    Forfeiture of Restricted Stock Units. The balance of the RSUs that have
not vested pursuant to paragraphs 2, 3 or 4 will be automatically forfeited as
of the date that your employment with the Company or a Subsidiary terminates for
any reason.
6.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
7.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
you.




--------------------------------------------------------------------------------




8.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are receiving the RSUs for
your own account and not with a view to the resale or distribution thereof and
(ii) that any subsequent offer for sale or sale of any Shares received on
vesting of such RSUs shall be made either pursuant to (x) a registration
statement on an appropriate form under the Act, which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, you shall,
if requested by the Company, prior to any offer for sale or sale of such Shares,
obtain a favorable written opinion from counsel for or approved by the Company
as to the applicability of such exemption.
9.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation arising by reason of the
granting, vesting or payment of the RSUs. Unless otherwise determined by the
Committee hereafter, any tax withholding obligations will be satisfied by
withholding a number of Shares otherwise deliverable pursuant to this Award
Agreement having a Fair Market Value, as of the date as of which the amount of
tax withholding is determined, equal to the amount that the Company or
Subsidiary determines is necessary to satisfy its withholding obligation.
10.    Agreement Subject to the Plan and Other Relevant Agreements. You and the
Company agree that this Award Agreement is subject to, and that you and the
Company will both be bound by, all terms, conditions, limitations and
restrictions contained in the applicable Plan, which shall be controlling in the
event of any conflicting or inconsistent provision. To the extent that RSUs
subject to this Award Agreement are granted under more than one Plan, then the
RSUs granted under a particular Plan will be subject to the terms and conditions
of that Plan. Notwithstanding any other provision of this Award Agreement,
nothing in this Award Agreement is intended to supersede or modify the treatment
of the RSUs as provided for by any employment or change of control agreement, if
any, to which you are a party with the Company, except to the extent that the
relevant provisions of this Award Agreement are more favorable to you than the
relevant provisions of any employment or change of control agreement.
11.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares, to become bound by any reasonable agreement restricting
transfer of the Shares or providing the Company with a right of first purchase
or other similar right.
12.    No Guarantee of Employment. This award shall not confer upon you any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
13.    No Guarantee of Tax Consequences. Neither the Company nor any Subsidiary
nor the Committee makes any commitment or guarantee that any particular tax
treatment will apply or be available under applicable law with respect to this
award.




--------------------------------------------------------------------------------




14.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, the Company and any
Subsidiary for the exclusive purpose of implementing, administering and managing
your participation in the applicable Plan. You understand that the Company and
any employing Subsidiary may hold certain personal information about you,
including, but not limited to your name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Subsidiary, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plans (“Personal Data”). You understand that Personal Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plans, that these recipients may be located in the country in which you
reside, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting your local human resources representative. You
authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the applicable Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Company Stock
received upon settlement of the RSUs. You understand that Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plans. You understand that you may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing your local
human resources representative. You understand that refusal or withdrawal of
consent may affect your ability to realize benefits from the RSUs. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative. You may also have other rights under applicable law that are not
listed in this Section with respect to the Personal Data. Without limiting the
generality of the immediately preceding sentence, if you are a resident of
California, you have rights pursuant to the California Consumer Privacy Act and,
if you want more information regarding such rights, please see
https://integer.net/privacy-policy/default.aspx.
16.    Restrictive Covenants. As a condition to your receipt of this grant of
RSUs, except as expressly provided herein, you agree to and reaffirm all
continuing obligations and duties you have under any Inventions and
Non-Disclosure Agreement between you and the Company, and any other obligations
and duties which you may have to: (a) safeguard the Company’s confidential
information; (b) to assign inventions to the Company; (c) avoid




--------------------------------------------------------------------------------




unlawfully competing with the Company; or (d) to avoid soliciting of the
Company’s customers, suppliers, or employees. The RSUs granted to you under this
Award Agreement would not be granted to you but for your express agreement to
and reaffirmation of such continuing obligations and duties, and this grant of
RSUs shall constitute additional consideration for all such obligations and
duties.
17.    Language. If you received this Award Agreement, or any other document
related to the Plans translated into a language other than English, and if the
translated version is different than the English version, the English version
will control.
Please indicate your acceptance of all the terms and conditions of this award
including those set forth in this Award Agreement by signing where indicated
below.
Very truly yours,




Integer Holdings Corporation






[Signature Page Follows]


















By signing below, you acknowledge that you have read, understand, and agree to
the terms and conditions of this Grant of Restricted Stock Unit Award.




BY:


_____________________________
Signature


_____________________________
Name


_____________________________
Date




--------------------------------------------------------------------------------




Appendix A


Date of Grant:
Number of RSUs: The number of RSUs granted under this Award Agreement is as set
forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company).
Vesting Schedule: One-third of the RSUs will vest on the last day of each of the
3 consecutive fiscal years of the Company, beginning with the last day of the
fiscal year that includes the date on which the RSUs are granted.




